Plaintiff in error, C.C. Bruce, was by information charged with the murder of one Sidney Jordan, alleged to have been committed in Carter county on or about the 6th day of December, 1919, by shooting him with a pistol. *Page 318 
Upon his trial the jury found him guilty of manslaughter in the first degree, and fixed his punishment at four years' imprisonment in the penitentiary. From the judgment rendered on the verdict on the 26th day of November, 1920, he appealed by filing in this court on May 18, 1921, a petition in error with case-made. His counsel of record has filed a motion to dismiss the appeal herein. The motion to dismiss is sustained, the appeal herein dismissed, and the cause remanded to the trial court, with direction to cause its judgment and sentence to be carried into execution. Mandate forthwith.